UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

THE EXPORT-IMPORT BANK OF THE
REPUBLIC OF CHINA,

                            Plaintiff,
                                                      15 Civ. 9630 (KPF)
                     -v.-

CENTRAL AFRICAN REPUBLIC,                                  ORDER

                            Defendant.

KATHERINE POLK FAILLA, District Judge:

      The Court held a status conference in this matter on December 17, 2019.

The Central African Republic did not appear at such conference, and Plaintiff’s

counsel informed the Court that the Central African Republic has been non-

responsive. The next conference in this matter is scheduled for April 15,

2020, at 3:00 p.m. Plaintiff shall submit a status update letter on or before

April 9, 2020.

      SO ORDERED.

Dated: December 17, 2019
       New York, New York


                                             KATHERINE POLK FAILLA
                                            United States District Judge
